DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 02/26/2021 and the supplemental amendment filed on 03/22/2021.  
Claims 21-40 are pending in the case.  Claims 21, 30, and 31 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 02/26/2021 and 03/22/2021 have been entered.
                                                                                                                                                                                                      
Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 21, 30, and 31 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Beausoleil et al. US 2016/0285890 A1), Linton et al. (US 2013/0031208 A1), and Shetty et al. (US 2014/0215340 A1) fail to clearly teach or fairly suggest the combination of following limitations: 

in response to receiving the first indication, performing: 
retrieving, from the data collection stored in the data storage, a first set of the data entities associated with the first subcategory; and 

receiving, from the first user device via the communication network, a second indication that the first user has entered, via the first section of the first canvas, a first data entity; 
determining, based on the first data entity being received via the first section of the first canvas, that the first data entity is associated with the first subcategory and first data type; 
adding, to the data collection stored in the data storage, the first data entity associated with the first subcategory and first data type; 
after adding the first data entity to the data collection, receiving, from the first user device via the communication network, a third indication that the first user has selected the second selectable visual element associated with the second canvas; and 
in response to receiving the third indication, performing: 
retrieving, from the data collection stored in the data storage, a second set of the data entities associated with the first data type and including the first data entity; and 
causing the first user device to display, via the GUI, the second canvas showing the second set of the data entities.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion


The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example: 
Lueckhoff et al. (US 2005/0132298 A1) – the method and system for providing a graphical user interface that displays at least a portion of the chat session {~conversation} in a reserved area (see ¶ 0005).  The GUI comprises a work area to display information relating to an interactive session between the user and the participating party (see ¶ 0006).  The GUI also comprises a reserved area to display at least a portion of the chat session; the reserved area is located in proximity to the work area such that the reserved area is noticeable to the user when the user is working in the work area (see ¶ 0006).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179